Citation Nr: 1610070	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  14-08 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1982 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Boise, Idaho Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for diabetes mellitus, type II.  

The Veteran filed a notice of disagreement (NOD) in February 2013.  The RO issued a statement of the case (SOC) in February 2014.  The Veteran filed his VA Form 9 in March 2014.  

In October 2015, a video conference hearing was held before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  In November 2015, the Veteran submitted additional evidence in support of his claim with a written waiver of Agency of Original Jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304(c).  


FINDING OF FACT

The Veteran's diabetes mellitus, type II, was not shown in service or within one year of service, and is not otherwise related to service. 


CONCLUSION OF LAW

The criteria for establishing service connection for diabetes mellitus, type II, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veteran's Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 
	
In this case, the notice requirements were met in a June 2012 letter.  The letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, including notice of what evidence he should provide, and what evidence VA would attempt to obtain.  The letter also provided notice of how disability ratings and effective dates would be determined.  Notably, the Veteran submitted a signed acknowledgement of receipt of the VCAA letter in July 2012.  Accordingly, the duty to notify has been satisfied.

Regarding VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records (STRs) were obtained along with all identified and available post-service treatment records including VA treatment records from Salt Lake City and Pocatello VA medical centers and private treatment records from Memorial Hospital and Rocky Mountain Diabetes and Osteoporosis Center.   

The Veteran's statements in support of the claim are also of record.  The Veteran's wife indicated that the Veteran was also treated by private physician Dr. J.Z. in Colorado between 1990 and 2000.  See October 2015 Hearing Transcript.  The Veteran's wife reported that she attempted to obtain records from Dr. J.Z. from the time period right after separation but was told those documents were destroyed.  Notably, treatment records from Dr. J.Z. from 2000 and an insurance account summary showing that the Veteran received treatment from Dr. J.Z. from 1999 to 2001 have been associated with the record.  The Veteran's wife also indicated that they relocated to Idaho in 2000 where the Veteran's primary care physician was Dr. D., but the doctor "skipped town during the night" and they were unable to procure the Veteran's treatment records.  See October 2015 Hearing Transcript.  After a careful review of all such statements, the Board has concluded that the Veteran has not identified any pertinent evidence that remains outstanding. 
 
Also, the Veteran was afforded a VA medical examination in July 2012 and a medical opinion in February 2014.  The Board finds the examination and medical opinion adequate because, as will be shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe the claimed disability in sufficient detail to allow the Board to make a fully informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes).

The Veteran testified during a Board hearing in October 2015, at which time the undersigned explained the issues on appeal, asked questions focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required.  These actions satisfied the Veterans Law Judge's duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010). Neither the Veteran nor his representative has contended, and the evidence does not otherwise show that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

General Legal Principles

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  32 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection or service-connected aggravation for a disability, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection for certain chronic diseases, including diabetes mellitus, will be presumed if they manifest to a compensable degree within one year following active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

As noted above, the first element of service connection requires medical evidence of a present disability.  Here, a current diagnosis has been established.  A July 2012 VA examination, VA treatment records, and private medical records from Dr. J.Z. indicate that the Veteran has a current diagnosis of diabetes mellitus, type II.  The issue that remains disputed is whether or not the Veteran's current disability is related to service.  

The Veteran's service treatment records are silent for any treatment or a diagnosis of diabetes.  The Veteran asserts, however, that prior to separation from service, he was diagnosed with prediabetes by a private service provider, Dr. J.Z.  The Veteran's wife indicated that the Veteran was separated from service in May 1991 and was treated by Dr. J.Z. in 1990 because "[they] had already gotten a primary care physician in '90 because he knew that he would be getting out."  See October 2015 Hearing Transcript.  The Veteran reported that he was diagnosed with pre-diabetes in 1990 and was treated with diet control and nutrition counseling.  The Veteran also testified that he started diabetes medication in 2000.  As indicated above, the Veteran's wife testified that she attempted to obtain the Veteran's treatment records from Dr. J.Z. but they had been destroyed. 
  
The competent medical evidence is conflicting as to the exact onset date of the Veteran's diabetes.  A letter from Dr. J.Z. dated March 2000 states, "[the Veteran] is a new onset type 2 or impaired glucose tolerance."  The July 2012 VA examination report indicates that the Veteran's date of diagnosis was 1993.  The Veteran's VA treatment records indicate that the Veteran's diabetes was diagnosed in 1996.  However, a private treatment record from the Rocky Mountain Diabetes and Osteoporosis Center indicates that the Veteran's diabetes mellitus, type II, was diagnosed in 2004.  Despite these inconsistencies, the competent medical evidence clearly establishes that the Veteran's diabetes did not manifest within one year of separation from service.  Therefore, he is not entitled to presumptive service connection under 38 C.F.R. § 3.307(a).  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  However, the Board must determine whether the Veteran is entitled to service connection on a direct basis.  

The Veteran contends that he had prediabetes during service.  Specifically, the Veteran asserts that his high cholesterol, which occurred in service, is an early manifestation of his current diabetes mellitus, type II, disability.  The Veteran's service treatment records show that he was diagnosed with high cholesterol.  Additionally, the record shows that the Veteran filed a claim for service connection for high cholesterol and although the RO conceded that the Veteran had findings of high cholesterol in service, in a December 2001 rating decision, service connection was denied because there were no indications of disabling manifestations from his condition.   

In a February 2014 VA medical opinion, the examiner opined that it was less likely as not that the Veteran had prediabetes or metabolic syndrome during service.  The examiner also indicated that it was less likely than not that the Veteran's diabetes incurred in or was caused by his in-service illness, high cholesterol.  The examiner reasoned that the recent opinion postulating the relationship between cholesterol levels and pre-diabetes and metabolic syndrome is highly speculative and unnecessary.  "The Veteran either had diabetes in service, or within one year of separation, or he didn't.  There is no evidence supplied in the STRs that the Veteran met the criteria for diabetes while in service.  There is no evidence that he met the criteria for diabetes within one year of service.  The record from 2/16/2010 mentions that he was diagnosed with diabetes 5-6 years prior.  That's more than 12 years post service."  The examiner further reasons that "there is plenty of evidence in the STRs that the Veteran was non-compliant . . . with efforts to control his sugars.  The 5/25/2011 note details his dietary indiscretions.  His hemoglobin A1c levels have remained poorly controlled despite attempts from dietary counseling.  As such, I opine that Veteran was not a diabetic in service, nor within one year of separation.  Any connection to the possibility of being on the way to diabetes while in service based on metabolic syndrome onset is pure speculation and unnecessary, especially since the diagnosis of diabetes came more than 12 years later in the setting of obesity and a cavalier diet."      

The Board finds the VA examiner's opinion adequate and highly probative to the question at hand.  The examiner, a staff physician, possessed the necessary education, training, and expertise to provide the requested opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided an adequate rationale for his opinions, and the opinions were based on a review of the Veteran's claims file, which contained his statements, service treatment records, and post-service medical evidence.  It is clear that the examiner took into consideration all relevant factors in giving his opinions. 

It is well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current disorder is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Here, the Veteran is not competent to opine as to the etiology of his diabetes because the question presented here - the relationship between high cholesterol and diabetes mellitus, type II - is medically complex.  Thus, the specific medical issue in this case falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011). 

Finally, the Veteran contends that his diabetes mellitus, type II, was caused by the "Meal, Ready-to-Eats" (MREs) he consumed during service.  See October 2015 Hearing Transcript.  In support of this contention, the Veteran submitted an internet article regarding the cause of diabetes from the National Institute of Diabetes and Digestive and Kidney Diseases.  The Board has also considered an article written by LTC Richard Proietto of the School of Advanced Military Studies submitted by the Veteran, which discusses the health impact of MREs, in general.  Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1).  However, while the articles submitted by the Veteran addresses the causes of diabetes and the health impact of MREs, they do not contain any information or analysis specific to the Veteran's case.  As such, the article evidence submitted by the Veteran is of limited probative value.

Because the competent medical evidence of record does not show that the Veteran's diabetes mellitus, type II, is related to service, the Board finds that entitlement to service connection for diabetes mellitus, type II, is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, type II, is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


